DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “slightly inclined” in claim 5 is a relative term which renders the claim indefinite. The term “slightly inclined” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1-3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 109548854 A) in view of Takayuki (US 4719760 A) and in further view of Multack (US 4361016), Goldstein (US 20190323755 A1), Smith (US 4955209 A), and Murray et al (US 5966962).
Regarding claim 1, Wang teaches an automatic immersion ice-coating machine (automatic ice plating device, figure 1), comprising: a frame (frame 2), an ice-coating working pool (water tank 1), a feed port (transport belt 1), and a discharge port (output end of the stainless steel mesh 5, figure 1), a conveying device (conveying belt 5), a control system (control system for controlling nozzle 7 position, direction and speed size, pg4 paragraph 0023) and a driving system (driving device 9), a level sensor (level sensor 11) and a nozzle (nozzle 7) are fixed on a first inner wall (placed on inner wall of water tank 1, as shown on figure 1) of the ice-coating working pool (water tank 1).
Wang teaches the invention as described above but fail to teach wherein the frame is provided with a first conveyor belt and a second conveyor belt; the ice-coating working pool and a buffer tank are arranged in the frame; the buffer tank is fixed outside the ice-coating working pool
However, Takayuki teaches wherein the frame (as illustrated below, figure 1 of Takayuki) is provided with a first conveyor belt (upper conveyor 32) and a second conveyor belt (lower conveyor 34); the ice-coating working pool (brine tank 11) and a buffer tank (water injecting device 62) are arranged in the frame (as illustrated in figure 1); the buffer tank (water injecting device 62) is fixed outside the ice-coating working pool (located outside brine tank 11, as shown on figure 1). 

    PNG
    media_image1.png
    567
    975
    media_image1.png
    Greyscale


Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice plating device in the teachings of Wang to include a frame that is provided with a first conveyor belt and a second conveyor belt; the ice-coating working pool and a buffer tank are arranged in the frame; the buffer tank is fixed outside the ice-coating working pool in view of the teachings of Takayuki to provide a method for freezing food in which the food is immersed in brine and can be rapidly frozen.
The combined teachings teach the invention as described above but fail to teach a water inlet pipe is fixedly connected with the buffer tank and the ice-coating working pool.
However, Multack teaches a water inlet pipe (via circular ports 23 and 24 that allow the circulation of water between tanks, col 3 lines 5-7 of Multack) is fixedly connected (as seen on figure 2 of Multack) with the buffer tank (first side tank 19 of Multack) and the ice-coating working pool (tank 11 of Multack).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice plating device in the combined teachings to include a water inlet pipe is fixedly connected with the buffer tank and the ice-coating working pool in view of the teachings of Multack to provide a water source to the tanks for the process of ice coating to occur. 
The combined teachings teach the invention as described above but fail to teach a temperature sensor is fixed on a second inner wall opposite to the first inner wall of the ice-coating working pool.
However, Goldstein teaches a temperature sensor (sensor 130, figure 1 of Goldstein) is fixed on a second inner wall opposite to the first inner wall (fixed on a bottom inner wall opposite of above wall, as shown on figure 1 of Goldstein) the ice-coating working pool (tank 110 of Goldstein). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice plating device in the combined teachings to include a temperature sensor is fixed on a second inner wall opposite to the first inner wall of the ice-coating working pool in view of the teachings of Goldstein to monitor the temperature of the tank via the sensor to know the ice fraction of said tank.
The combined teachings teach the invention as described above but fail to teach a drain valve is mounted at a bottom of the ice-coating working pool.
However, Smith teaches a drain valve (drain valve 10 of Smith) is mounted at a bottom of the ice-coating working pool (mounted underneath vessel 3, as shown on figure 1 of Smith).
 Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice plating device in the combined teachings to include a drain valve is mounted at a bottom of the ice-coating working pool in view of the teachings of Smith to have a method of draining the vessel to permit drainage of the vessel for cleaning purposes.  
  The combined teachings teach the invention as described above but fail to teach the feed port is arranged above the first conveyor belt of the frame, and a ramp baffle is arranged at the feed port for feeding in an inclined manner.
However, Murray teaches the feed port (entrance opening 13 of Murray) is arranged above the first conveyor belt (arranged above first conveyor 16, as shown on figure 1 of Murray) of the frame (of external housing 12, figure 1 of Murray), and a ramp baffle (pads or uncut web placed along slide 14, figure 1 of Murray) is arranged at the feed port for feeding in an inclined manner (slide 14 is arranged in an inclined manner, figure 1 of Murray).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice plating device in the combined teachings to include the feed port is arranged above the first conveyor belt of the frame, and a ramp baffle is arranged at the feed port for feeding in an inclined manner in view of the teachings of Murray to place the items to be frozen in an inclined manner for them to move along the conveyor belt in the tank for freezing. 
Regarding claim 2, the combined teachings teach wherein eight support columns (as illustrated below, figure 1 of Wang) are fixed at a lower end of the frame (lower portion of frame 2, as shown on figure 1 below of Wang), a universal wheel (as illustrated below, figure 1 of Wang) is installed at a lower end of each of the support columns (as illustrated below, figure 1 of Wang), and a truss is (as illustrated below, figure 1 of Wang) installed at a joint (as illustrated below, figure 1 of Wang) between each of the support columns and the frame for connection (as illustrated below, figure 1 of Wang).

    PNG
    media_image2.png
    369
    975
    media_image2.png
    Greyscale


Regarding claim 3, the combined teachings teach wherein a bottom of the ice-coating working pool is stepped or inclined (water tank 1 has inclined portions, as shown on figure 1 of Wang), and the drain valve (drain valve 10 of Smith) is arranged at a bottom of the ice-coating working pool (mounted underneath vessel 3, as shown on figure 1 of Smith).
Regarding claim 5, the combined teachings teach wherein an upper portion of the first conveyor belt is inclined (upper portion of conveying belt 5 is inclined, in the section where water level sensor is located, as shown on figure 1 of Wang), and a lower portion of the first conveyor belt is immersed in the ice-coating liquid (lower portion of conveying belt 5, where grooves 1 is located, is immersed in water tank 1, as shown on figure 1 of Wang); a driven wheel (driven drive wheel shaft, as shown on figure 1 of Wang) of the first conveyor belt (conveying belt 5 of Wang) is provided with a slide rail (baffle 13 of Wang) to adjust a height of the first conveyor belt (height of the baffle 13 that sits on conveyor belt 5 is adjusted according to the actual conditions of production, pg4 paragraph 0024-0025 and as shown on figure 1 of Wang).
Regarding claim 7, the combined teachings teach wherein the first conveyor belt (conveyor belt 16 of Murray) and the second conveyor belt (upper conveyor belt 18 of Murray) are made of food-grade stainless steel mesh belts (conveyor is stainless steel mesh type belts which allows fluid to pass, col 3 lines 44-46 of Murray), and separators (guide rollers 21-23, and 31-32 of Takayuki) are arranged on surfaces (as shown on figure 1 of Takayuki) of the first conveyor belt (conveyor 20 of Takayuki) and the second conveyor belt (conveyor 30 of Takayuki) to move materials (in moving food item F down the belts 15 and 25, as shown on figure 1 of Takayuki).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 109548854 A) in view of Takayuki (US 4719760 A), Multack (US 4361016), Goldstein (US 20190323755 A1), Murray et al (US 5966962), Smith (US 4955209 A), and in further view of Gudnason (US 20120000217 A1), and Terao (US 20190134677 A1)
Regarding claim 4, the combined teachings teach an inverter (electric motor 19 of Murray) is installed in the drive device (via sprocket 21 that drives first and secondary belts of Murray), and a speed of the first conveyor belt (conveyor belt 16 of Murray) and the second conveyor belt (upper conveyor belt 18 of Murray) is controlled by a drive system (electric motor 19 has appropriate speed controls, col 3 lines 21-23 of Murray), thereby controlling a thickness of an ice coating (with electric motor 19 having appropriate speed controls, it is capable of accelerating or decelerating first and second conveyor belts via rollers 22 and 23 as needed to adjust the thickness of the ice coating).
The combined teachings teach the invention as described above but fail to teach a control system and a drive device are arranged under the discharge port.
However, Gudnason teaches a control system (controller 170 of Gudnason) and a drive device (drive device 140 of Gudnason) are arranged under the discharge port (arranged under discharge port, indicated by arrows 182 as food leaves conveyor system, as shown on figure 1 of Gudnason).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice plating device in the combined teachings to include a control system and a drive device are arranged under the discharge port in view of the teachings of Gudnason to provide a method in which the controller is capable of using the driver device from when the food product enters the gel ice operation until it leaves in its desired state. 
The combined teachings teach the invention as described above but fail to teach when the level sensor detects that a level of an ice-coating liquid drops, the control system automatically replenishes the ice-coating liquid from the buffer tank and sounds an alarm when the ice-coating liquid in the buffer tank is insufficient.
However, Terao teaches when the level sensor (level sensors 51, 52, and 53 of Terao) detects that a level of an ice-coating liquid drops (when second liquid level sensor 52 detects that main tank 31 level is low, pg2 paragraph 0022 of Terao) the control system automatically replenishes the ice-coating liquid from the buffer tank (controller 24 opens a valve between pump 42 and main tank 31 to feed chemical solution from tank 32 to tank 31, pg2 paragraph 0022 of Terao) and sounds an alarm when the ice-coating liquid in the buffer tank is insufficient (alarm 25 sounds when the liquid level in the main tank 31 reaches an upper limit and the first liquid level sensor 51 is activated, therefore the sub tank level is low, pg2 paragraph 0022 and as shown on figure 3 of Terao).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice plating device in the combined teachings to include when the level sensor detects that a level of an ice-coating liquid drops, the control system automatically replenishes the ice-coating liquid from the buffer tank and sounds an alarm when the ice-coating liquid in the buffer tank is insufficient in view of the teachings of Terao to alert the user via a control system when the buffer tank has a low level and to provide a sensor for when the ice coating liquid tank level is low, the level can be replenished to continue ice coating operations as required.
 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 109548854 A) in view of Takayuki (US 4719760 A), Multack (US 4361016), Goldstein (US 20190323755 A1), Murray et al (US 5966962), Smith (US 4955209 A), and in further view of Viard et al (US 5946922).
Regarding claim 6, the combined teachings teach but fail to explicitly teach the water inlet pipe and the drain valve each are installed with a solenoid valve which is controlled by the control system.
However, Viard teaches the water inlet pipe (118, corresponds to ports 23 and 24 of Multack) and the drain valve (116, corresponds to 10 of Smith) each are installed with a solenoid valve (120 and 116), the solenoid valve which is controlled by the control system (via console 130A, which uses 130B to control solenoid valves, as shown on figure 3 of Viard).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice plating device in the combined teachings to include a solenoid valve which is controlled by the control system in view of the teachings of Viard to control the inlet of liquid and drain quantity via a solenoid valve to maintain the proper level of liquid in tank to continue ice coating operations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763